Citation Nr: 1227351	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO. 05-16 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1990 to July 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which awarded service connection for PFB and assigned a noncompensable evaluation, effective July 3, 1998. The Veteran appealed the assigned evaluation. 

In an April 2011 rating decision, the AMC granted service connection for ischemic necrosis of the central patella with osteoarthritis of the left knee and assigned an evaluation of 10 percent, effective June 22, 2000.
 
In a July 2011 rating decision, the AMC granted service connection for degenerative disc disease with stenosis (claimed as low back pain) and assigned a 20 percent evaluation, effective July 3, 1998, and another 20 percent evaluation, effective August 23, 2002; granted service connection for a meniscus tear of the left knee and assigned an evaluation of 20 percent, effective July 3, 1998; granted service connection for DeQuervain's tendonitis and osteoarthritis of the right thumb (claimed as bilateral thumb pain) and assigned a 10 percent evaluation, effective July 3, 1998; granted service connection for DeQuervain's tendonitis the left thumb (claimed as bilateral thumb pain) and assigned a 10 percent evaluation, effective July 3, 1998; granted service connection for allergic rhinitis and sinusitis and assigned a 10 percent evaluation, effective July 3, 1998; and granted service connection for tinea vesicular/corporis and assigned a noncompensable evaluation, effective July 3, 1998. 

In the July 2011 rating decision, the AMC also granted an increased evaluation of 50 percent for paralysis of the left hemidiaphragm/asthma with dyspnea/chest pain/bronchospasm/interstitial disease/sleep apnea, effective September 1, 2010. In June 2009, the Board remanded claims of entitlement to service connection for hemoptysis with bronchitis and sleep apnea with idiopathic hypersomnia. After a September 2010 VA examiner diagnosed several respiratory disabilities, including sleep apnea, exercise-induced bronchial asthma, hemoptysis, idiopathic left hemidiaphragm, and hypersomnia, the AMC recharacterized the Veteran's service-connected respiratory disabilities to include the claims of service connection for hemoptysis with bronchitis and sleep apnea with idiopathic hypersomnia. In the July 2011 rating decision, the AMC explained that VA's rating schedule does not permit separate evaluations for respiratory disabilities that present similar symptoms; therefore, the Veteran was compensated for the aspect of the disability that provided the greatest compensation. The increased evaluation of 50 percent was based upon his sleep apnea symptoms rather than his asthma symptoms.

The actions constituted full grants of the benefits sought, and the claims of service connection for a left knee disability, low back pain, bilateral thumb pain, allergic rhinitis and sinusitis, tinea versicolor/corporis, hemoptysis with bronchitis, and bronchitis with sleep apnea are no longer pending appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

There was no evidence of any skin disorder on examination and dermatologic examination of the Veteran's face and neck was within normal limits.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for PFB are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7800, 7801, 7803, 7804, 7805, 7806, 7813 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2011).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

In Dingess v. Nicholson, 19 Vet.App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice. See VAOPGCPREC 8-2003 (Dec. 22, 2003). The appropriate notice has been given in this case with respect to the increased rating claims. 

However, a letter dated in December 2007 informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. An additional letter dated in July 2009 included notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess, 19 Vet.App. at 486.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet.App. 384 (1993). The RO has obtained the Veteran's service treatment records and VA medical records. Additionally, the Veteran was provided with a VA skin diseases examination in September 2010. There is no indication in the claims file that there are additional available relevant records that are available to VA that have not yet been obtained

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

There is no further notice or assistance to the Veteran required to fulfill VA's duty to assist the Veteran in the development of the claim. See Smith v. Gober, 14 Vet.App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.App. 183 (2002). 

Increased Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2011). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2011). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet.App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet.App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).

The Veteran's PFB is currently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7813 (2011), pertaining to dermatophytosis (or tinea barbae of the beard area). Diagnostic Code 7813 directs that, depending upon the predominant disability, it is to be evaluated as disfigurement of the head, face, or neck under Diagnostic Code 7800; scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or dermatitis under Diagnostic Code 7806.

Diagnostic Code 7800 applies to burn scar(s) of the head, face, or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. 38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

Under Diagnostic Code 7800, a 10 percent evaluation is assigned for one characteristic of disfigurement. Id.

A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement. Id.

A 50 percent evaluation is appropriate where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement. Id.

An 80 percent evaluation is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with six or more characteristics of disfigurement. Id.

Note (1) states that the 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: (1) a scar 5 or more inches (13 or more centimeters) in length; (2) a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) the scar is adherent to the underlying tissue; (5) the skin is hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 square centimeters); and (8) the skin is indurate and inflexible in an area exceeding six square inches (39 square centimeters). Id.

Diagnostic Code 7801 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear. Note (1) states that a deep scar is one associated with underlying tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).

Diagnostic Code 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear. Note (1) states that a superficial scar is one not associated with underlying tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).

Under Diagnostic Code 7802, a 10 percent evaluation is warranted where the area or areas affected are 144 square inches (929 square centimeters) or greater. Id.

Diagnostic Code 7804 pertains to unstable or painful scars. Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

Diagnostic Code 7805 directs that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, are to be evaluated under the appropriate Diagnostic Code for any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 to 7804. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).

Diagnostic Code 7806 pertains to dermatitis or eczema. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2011).

Under Diagnostic Code 7806, a 10 percent evaluation is assigned where the disability affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period. Id.

A 30 percent evaluation is appropriate where the disability affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id.

A 60 percent evaluation is appropriate where the disability affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period. Id.

Service treatment records reveal that the Veteran was treated for moderate PFB in August 1996. A follow-up note indicates that the PFB was well-controlled after growing a 1/8th inch beard and using clippers to shave every two to three days.

In an August 2000 VA dermatology note, the Veteran complained of a history of PFB. The examining physician noted PFB was not evident because of his beard.

In a May 2005 VA Form 9, Appeal to the Board, the Veteran reported that after his discharge from service, he grew a beard to cover the "ugly scars caused by shaving while on active duty." He contended that he warranted a 50 percent evaluation for "damage to my beauty."

In an August 2008 VA dermatology note, the examiner reported the Veteran had a few papules in his beard area and scaly hyperpigmented patches on his neck. The diagnoses were mild PFB and tinea versicolor. A topical antibiotic cream was prescribed for daily use for the PFB and an antifungal was prescribed for use twice a day for the tinea versicolor.

In a September 2010 VA skin diseases examination report, the examining physician noted that a dermatologic examination was within normal limits. There was no evidence of any tinea versicolor, tinea corporis, PFB, or any other skin manifestations, such as cutaneous vasculitis, urticaria, erythema multiforme, and psoriasis. There were no affected exposed areas and none of the Veteran's body was affected. The diagnoses were PFB, not currently exacerbated due to a beard and not shaving; and tinea/corporis/tinea pedis, resolved. The examining physician reported that although there were documented findings of PFB and tinea corporis/tinea pedis in the past, based on chart review, the disorders were not clinically evident on examination.

While the evidence is clear that the Veteran had a history of PFB, and documented VA treatment for mild PFB as late as August 2008, there was no evidence of any skin disorders, including any manifestations of PFB, on VA examination in September 2010. There was no evidence of disfigurement of the head, face, or neck; scars; or dermatitis. Therefore, the Veteran is not entitled to a compensable evaluation under any of the applicable Diagnostic Codes for evaluating dermatophytosis (or tinea barbae of the beard area). See 38 C.F.R. § 4.118, Diagnostic Code 7813 (which directs evaluating the disability as disfigurement of the head, face, or neck under Diagnostic Code 7800; scars under Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or dermatitis under Diagnostic Code 7806). 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the medical evidence does not support a compensable evaluation, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App. at 53- 56. 

Extraschedular Evaluation

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet.App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The manifestations of the residuals of PFB are contemplated by the rating schedule. There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


ORDER

An initial compensable evaluation for pseudofolliculitis barbae (PFB) is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


